UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 0-52953 QUANTUM MATERIALS CORP. a(Exact name of small business issuer as specified in its charter) Nevada 20-8195578 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 3055 Hunter Road San Marcos, TX 78666 (Address of principal executive offices) 214-701-8779 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer[ ] Accelerated Filer[ ] Smaller Reporting Company [X] As of February 10, 2014, the issuer had 198,258,537 shares of common stock, $0.001 par value per share outstanding ("Common Stock"). 1 Table of Contents INDEX PART 1 – FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Consolidated balance sheets as ofDecember 31, 2013 (unaudited) and June 30, 2013 (audited) 3 Consolidated statements of operations, for the three and six months ended December 31, 2013 and 2012 and for the period from inception (May 19, 2008) through December 31, 2013 (unaudited) 4 Consolidated statements of stockholders equity (deficit), for the period of May 19, 2008 (Inception) to December 31, 2013 5 Consolidated statements of cash flows for the six months ended December 31, 2013 and 2012 and for the period from inception (May 19, 2008) through December 31, 2013 (unaudited) 6 Notes to consolidated financial statements (unaudited) 7 Item 2.Management’s Plan of Operation. 12 Item 3. Quantitative and Qualitative Disclosures and MarketRisk 17 Item 4.Controls and Procedures 17 PART 2 – OTHER INFORMATION Item 1.Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults upon Senior Securities 19 Item 4.Removed and reserved. 19 Item 5.Other Information 19 Item 6.Exhibits 19 Signatures 21 2 Table of Contents FINANCIAL INFORMATION Item 1. Financial Statements Quantum Materials Corp. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31 June 30 (unaudited) ASSETS Current Cash $ $ Total current assets Licenses Furniture and equipment, net of accumulated deprecation of $13,071 - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued Liabilities $ $ Accrued liabilities - related party Accrued expenses Deferred revenue Fair value of derivative liabilities Total current liabilities Convertible debenture, net of discount Total liabilities Stockholders' deficit Common stock, $0.001 par value, 400,000,000 shares authorized, Issued and outstanding 198,875,204 and 182,988,347, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Quantum Materials Corp. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the three and six months ending December 31, 2013 and December 31, 2012 and period from May 19, 2008 (inception) through December 31, 2013 (unaudited) Inception Three months ended Six months ended through December 31 December 31 December 31 Operating expenses: General and administrative $ Research and development Total operating expenses Loss from operations ) Other expenses (income): Amortization of convertible debenture discount - Amortization of deferred finance cost - Change in fair value of derivative liabilities ) ) ) Gain on accounts payable writedowns - ) Interest expense Warrant expense - - Total other expenses / (income) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Quantum Materials Corp. (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY (DEFICIT) For the period from May 19,2008 (inception) to December 31, 2013 (unaudited) Deficit accumulated Additional during the Total Common Stock paid in development Stockholders Shares Amount capital stage Equity Balance June 30 2012 $ $ ) ) Common stock issued for cash - Stock warrants attached to common, proceeds allocated Common stock issued for debenture interest payable Common stock issued in exchange for accrued salaries Common stock issued in exchange for accounts payable Fair market value of shares issued in excess of liabilities Common stock issued for employment agreements Common stock issued for services - Stock options issued for services Stock options issued with employment contracts Stock options issued for extension of debenture terms - Net loss to June 30, 2013 - - - ) ) Balance June 30 2013 $ $ ) ) Common stock issued for cash Stock warrants attached to common, proceeds allocated - Common stock issued for debenture interest payable Common stock issued for services Cancellation of shares ) ) - Net loss to December 31, 2013 (unaudited) ) ) Balance December 31, 2013 $ $ ) ) The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Quantum Materials Corp. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ending December 31, 2013 and December 31, 2012 and period from May 19, 2008 (inception) through December 31, 2013 (unaudited) Six months Six months Inception ended ended through December 31 December 31 December 31 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - Options issued for services - Stock issued for debenture interest Warrant expense - Depreciation of furniture and office equipment - Amortization of convertible debenture discount - - Amortization of deferred finance cost - - Change in fair value of warrants and embedded conversion feature ) ) Net change in: Deferred revenue - - Accounts payable and accrued liabilities ) Accrued liabilities - related party Cash flows used by operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of license - - ) Proceeds from disposal of furniture and equipment - Purchase of furniture & equipment - - ) Cash flows provided by investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock Proceeds from convertible debenture issued - - Payment of deferred finance cost - - ) Cash flows provided by financing activities NET INCREASE (DECREASE) IN CASH ) Cash, beginning of the period - Cash, end of the period $ $ $ Supplemental disclosure with respect to cash flows: Cash paid for income taxes $
